Asset Purchase Agreement

THIS made as of the 18th day of September, 2018.

AMONG:

QUANTUM BUSINESS STRATEGIES INC., a company incorporated pursuant to the laws of
Nevada with an office located at 1260 North Sloan, Las Vegas, Nevada, 89110;

(the "Purchaser”)

AND:

A & S HOLDINGS, INC., a company incorporated pursuant to the laws of Nevada with
an office located at 420 North Nellis Boulevard, Suite A3-146, Las Vegas,
Nevada, 89110;

(the "Vendor")

 

A.                                         The Vendor owns a 100% undivided
interest in and to certain restaurant point-of-sale software that manages
customer payments, reservations, orders, reviews, and entertainment, which is
known as the “AZT System,” (the “Software”) which is defined below and further
described in Dynax Invest Ltd.’s valuation report dated August 31, 2018, which
is attached hereto as Appendix “A” (the “Valuation Report”); and

B.                                          The Purchaser wishes to acquire and
the Vendor wishes to sell, transfer, convey, assign, and deliver, on the terms
and conditions set forth in this Agreement, all of Vendor's right, title and
interest in and to the Software, free and clear of all Encumbrances (as defined
below); and

In consideration of the undertakings of the parties, their mutual promises and
covenants, and other valuable consideration as provided, the parties, intending
to be legally bound, hereby agree as follows:

Article 1– INTERPRETATION

1.1Definitions

In this Agreement and in the schedules, the following terms and expressions will
have the following meanings:

(a)“Accrued Interest” means all interest that accrues pursuant to the Note;

(b)"Agreement" means this asset purchase agreement and all instruments amending
it; "hereof", "hereto" and "hereunder" and similar expressions mean and refer to
this Agreement and not to any particular Article, Section, or other subdivision;
"Article", "Section" or other subdivisions of this Agreement followed by a
number means and refers to the specified Article, Section or other subdivision
of this Agreement;

(c)"Business Day" means any day other than a Saturday, a Sunday or a statutory
holiday in the State of Nevada;

 

 

(d)"Closing" means the completion of the Transaction pursuant to this Agreement
at the Closing Time;

(e)"Closing Date" means September 21, 2018;

(f)"Closing Time" means 10:00 am in the City of Las Vegas on the Closing Date or
such other time on the Closing Date as the Parties may agree upon as the time at
which the Closing shall take place;

(g)“Completion Date” has the meaning ascribed in Section 6.3.

(h)"Consent" means a license, permit, approval, consent, certificate,
registration or authorization (including, without limitation, those made or
issued by a Regulatory Authority, in respect of a Contract, or otherwise);

(i)"Contract" means any agreement, understanding, indenture, contract, lease,
deed of trust, license, option, instrument or other commitment, whether written
of oral;

(j)"Disclosure Documents" has the meaning ascribed in Section 3.2(9);

(k)“EDGAR” means the U.S. Securities & Exchange Commission’s electronic data
gathering, analysis, and retrieval filing system;

(l)"Encumbrances" means mortgages, charges, pledges, security interests, liens,
encumbrances, actions, claims, demands and equities of any nature whatsoever or
howsoever arising and any rights or privileges capable of becoming any of the
foregoing;

(m)"Law" or "Laws" means all requirements imposed by statutes, regulations,
rules, ordinances, by-laws, decrees, codes, policies, judgments, orders,
rulings, decisions, approvals, notices, permits, guidelines or directives of any
Regulatory Authority;

(n)"Loss" and "Losses" mean any and all demands, claims, actions or causes of
action, assessments, losses, damages, liabilities, costs, and expenses,
including without limitation, interest, penalties, fines and reasonable
attorneys, accountants and other professional fees and expenses, but excluding
damages for lost profits or lost business opportunities and excluding any
indirect, consequential or punitive damages suffered by the Purchaser or the
Vendor;

(o)“Note” has the meaning ascribed in Section 2.1 and consists of the terms
stipulated in Schedule B;

(p)"Patents" means any United States, Canadian or foreign patents and
applications (including provisional applications), patents issuing from such
applications, certificates of invention or any other grants by any court,
administrative agency or commission or other federal, state, provincial, county,
local or foreign governmental authority, instrumentality, agency commission or
subdivision thereof, including the U.S. Patent and Trademark Office, Canadian
Intellectual Property Office and the European Patent Office, for the protection
of inventions, or foreign equivalents of any of the foregoing;

(q)"Parties" means the Vendor and the Purchaser and any other person that may
become a party to this Agreement, and Party means any one of them;

 

 

(r)"person" includes any individual, corporation, partnership, firm, joint
venture, syndicate, association, trust, government, governmental agency and any
other form of entity or organization;

(s)"Purchase Price" has the meaning ascribed in Section 2.3;

(t)"Regulatory Authority" means any government, regulatory or administrative
authority, agency, commission, utility or board (federal, state, municipal or
local, domestic or foreign) having jurisdiction in the relevant circumstances
and any person acting under the authority of any of the foregoing and any
judicial, administrative or arbitral court, authority, tribunal or commission
having jurisdiction in the relevant circumstances;

(u)"Securities Act" means the United States Securities Act of 1933, as amended;

(v)"Securities Laws" means the securities laws, regulations, rules, rulings and
orders and the blanket rulings and policies and written interpretations of, and
multilateral or national instruments adopted by, the securities regulators and
the policies and rules of any applicable stock exchange or quotation or stock
reporting system;

(w)“Shares” shall be the up to 108,750,000 shares of common stock in the capital
of the Purchaser that will be issuable to the Vendor upon the conversion of the
Note;

(x)“Software” means, collectively the full commercial version of all software
produced by the Vendor, together with all Software Trade Secrets, and any and
all improvements, corrections, modifications, updates, enhancements or other
changes, whether or not included in the current commercial version, plus all
System Documentation and User Documentation;

(y)“Software Trade Secret” means any scientific or technical information,
design, process, procedure, formula, or improvement included in the Software
that is valuable, not generally known in the industry, and gives the owner of
the Software a competitive advantage over those competitors who do not know or
use such information;

(z)“System Documentation” means all documentation used in the development and
updating of the Software, including but not limited to, design or development
specifications, error reports, and related correspondence and memoranda;

(aa)"Transaction" means the purchase and sale of the Software and all other
transactions contemplated by this Agreement, including the execution of the
Note;

(bb)“User Documentation” means the end-user instruction manual that usually
accompanies the Software - instructing end users in the use of the Software - in
electronic form; and

(cc)"Valuation Report" has the meaning ascribed thereto in the recitals and is
included in this Agreement as Schedule A.

1.2Best Knowledge

Any reference herein to "the best knowledge" of the Vendor will be deemed to
mean the actual knowledge of the directors of the Vendor, together with the
knowledge which they would have had if they had conducted a diligent inquiry
into the relevant subject matter.

 

 

1.3Currency

Unless otherwise indicated, all references to dollar amounts in this Agreement
are expressed in United States currency.

1.4Governing Law

This Agreement shall be exclusively governed by and construed and interpreted in
accordance with the laws of the State of Nevada and the federal laws of the
United States applicable therein. The Parties hereby irrevocably attorn to the
exclusive jurisdiction of the courts of Nevada with respect to any matter
arising under or related to this Agreement.

1.5Interpretation Not Affected by Headings

The division of this Agreement into articles and sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.

1.6Number and Gender

In this Agreement, unless the context otherwise requires, any reference to
gender shall include both genders and words importing the singular number shall
include the plural and vice-versa.

1.7Time of Essence

Time shall be of the essence of every provision of this Agreement.

1.8Severability

Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity or unenforceability of any such provision or part
thereof by a court of competent jurisdiction shall not affect the validity or
enforceability of any other provision hereof.

1.9Calculation of Time Periods

Where a time period is expressed to begin or end at, on or with a specified day,
or to continue to or until a specified day, the time period includes that day.
Where a time period is expressed to begin after or to be from a specified day,
the time period does not include that day. Where anything is to be done within a
time period expressed after, from or before a specified day, the time period
does not include that day. If the last day of a time period is not a Business
Day, the time period shall end on the next Business Day.

1.10Statutory Instruments

Unless otherwise specifically provided in this Agreement, any reference in this
Agreement to any Law shall be construed as a reference to such Law as amended or
re-enacted from time to time or as a reference to any successor thereto.

1.11Incorporation of Schedules

The following are the schedules attached to and incorporated by reference into
this Agreement:

 

Schedule A       Valuation Report

Schedule B Convertible Note

 

Article 2

 

 

– PURCHASE AND SALE

2.1Software

On the terms and subject to the fulfilment of the conditions of this Agreement,
the Vendor agrees to sell, assign and transfer to the Purchaser, subject to the
provisions of Section 2.2 below, and the Purchaser agrees to purchase from the
Vendor at the Closing Time on the Closing Date, the Software including, but not
limited to:

(i)      all Vendor’s right, title, and interest in and to both the tangible and
the intangible property constituting the Software, in perpetuity (or for the
longest period of time otherwise permitted by U.S. law), including the following
corporeal and incorporeal incidents to the Software;

(ii)     title to and possession of the media, devices, and documentation that
constitute all copies of the Software, its component parts, and all
documentation relating thereto, possessed or controlled by the Vendor, which are
to be delivered to the Purchaser;

(iii)      all Copyright interests owned or claimed by the Vendor pertaining to
the Software, including all trademarks and trade names, together with all other
copyright interests accruing by reason of international copyright laws or
conventions;

(iv)      all right, title, and interest of the Vendor in and to the inventions,
discoveries, improvements, ideas, trade secrets, know-how, confidential
information, and all other intellectual property owned or claimed by Vendor
pertaining to the Software; and

(v)      all right, title, interest, and benefit of the Vendor in, to, and under
all agreements, contracts and licenses, entered into by the Vendor, or having
the Vendor as a beneficiary, and pertaining to the Software, as set forth
herein.

The Vendor also agrees to enter into an interest bearing convertible note (the
“Note”) with the Purchaser at Closing pursuant to which the Purchaser will grant
to the Vendor the option, but not the obligation, to convert part of the
Purchase Price into common stock in the capital of the Purchaser.

2.2Ownership of Data

Notwithstanding the Vendor’s sale of the Software to the Purchaser, the Vendor
shall maintain ownership of all of the restaurant customer data and group buying
systems that the Software generates. The Vendor shall be responsible for all
expenses relating to the use of such customer data and group buying systems.

2.3Purchase Price

The aggregate purchase price (the "Purchase Price") payable by the Purchaser to
the Vendor for the Software at Closing shall be $25,000 plus an additional
$2,175,000 represented by the executed Note, which Purchase Price reflects the
median valuation of the Software in the Valuation Report.

2.4Transfer of Title

Title to the Software shall remain vested in the Vendor and shall not pass to
the Purchaser until the Purchase Price has been paid in full and received by the
Vendor. The Purchase Price shall be deemed to be paid in full when the Vendor
receives the entire Purchase Price (whether paid in cash, or a combination of
cash and Shares issued upon conversion pursuant to the Note), and all Accrued
Interest in accordance with the terms of the Note. Unless and until the Vendor
demands payment of the Note in accordance with

 

 

Section 5 of the Note, the Vendor shall not have authority to retake, sell or
otherwise deal with and/or dispose of all or any part of the Software.

2.5Transfer Taxes

The Purchaser shall be liable for and shall pay all federal and provincial sales
taxes and all other taxes, duties, fees or other like charges of any
jurisdiction properly payable in connection with the transfer of the Software by
the Vendor to the Purchaser.

2.6Securities Laws Compliance

(1)                                        The Parties hereto acknowledge that
the issuance of the Note by the Purchaser to the Vendor as contemplated herein
is being made pursuant to an exemption from the requirements of applicable
securities laws pursuant to Section 4(a)(2) of the Securities Act.

(2)                                        The Vendor acknowledges and covenants
with the Purchaser that:

(a)Vendor will comply with all requirements of applicable securities laws in
connection with the issuance to it of the Note or any Shares issuable pursuant
to the Note, as well as the resale of any of the Shares;

(b)the Note and any Shares issuable pursuant to it have not been registered
under the Securities Act or the securities laws of any State of the United
States and that the Purchaser does not have any obligation to do so; and

(c)the Vendor is a U.S. Person and is acquiring the Note or any Shares that
issuable pursuant to the Note for its own account and not with a view to its
distribution. The Vendor is acquiring the Note and any Shares issuable pursuant
to the Note in a private offering, and has the ability to bear the economic risk
in connection with the consummation of the transactions contemplated by this
Agreement, including a complete loss of future revenue related to the Note and
Shares.

(3)                                        Upon any issuance of the Shares to
the Vendor upon partial or whole conversion of the Note and until such time as
is no longer required under applicable securities laws, the certificates
representing the Shares will bear a legend in substantially the following form:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF, AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. SUCH
SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
EXEMPTION THEREFROM UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

Article 3– REPRESENTATIONS AND WARRANTIES

3.1Representations and Warranties of the Vendor

The Vendor hereby makes the following representations and warranties to the
Purchaser and acknowledges that the Purchaser is relying on such representations
and warranties in entering into this Agreement and completing the Transaction:

(1)                                        Incorporation and Existence of the
Vendor. The Vendor is a corporation incorporated and existing under the laws of
the state of Nevada.

 

 

(2)                                        Corporate Power. The Vendor has the
corporate power and authority to own or lease its property and to carry on its
business as now being conducted by it.

(3)                                        Options. Except for the Purchaser’s
right in this Agreement, no person has any option, warrant, right, call,
commitment, conversion right, right of exchange or other agreement or any right
or privilege (whether by law, pre-emptive or contractual) capable of becoming an
option, commitment, conversion right, right of exchange or other agreement for
the purchase from the Vendor of the Software, or any license or similar right
with respect to the Software.

(4)                                        Intellectual Property Rights. To the
best knowledge of the Vendor, the Software does not in any respect infringe the
right of any person under or in respect of any patent, design, trade mark, trade
name, copyright or other industrial or intellectual property.

(5)                                        Validity of Agreement.

(a)The Vendor has all necessary corporate power to own the Software and to enter
into and perform its obligations under this Agreement, and the Vendor has all
necessary corporate power to enter into and perform its obligations under any
other agreements or instruments to be delivered or given by it pursuant to this
Agreement.

(b)The Vendor’s execution and delivery of, and performance of its obligations
under, this Agreement and the consummation of the Transaction have been duly
authorized by all necessary corporate action on the part of the Vendor.

(c)This Agreement or any other agreements entered into pursuant to this
Agreement to which the Vendor is a party constitute legal, valid and binding
obligations of the Vendor enforceable against it in accordance with their
respective terms, except as enforcement may be limited by bankruptcy, insolvency
and other laws affecting the rights of creditors generally and except that
equitable remedies may be granted only in the discretion of a court of competent
jurisdiction.

(6)                                        No Violation. The execution and
delivery of this Agreement by the Vendor, the consummation of the Transaction
and the fulfilment by the Vendor of the terms, conditions and provisions hereof
will not (with or without the giving of notice or lapse of time, or both):

(a)contravene or violate or result in a material breach or a material default
under or give rise to a right of termination, amendment or cancellation or the
acceleration of any obligations of the Vendor under:

(i)any applicable Law;

(ii)any judgment, order, writ, injunction or decree of any Regulatory Authority
having jurisdiction over the Vendor;

(iii)its Articles of Incorporation or any resolutions of the board of directors
or shareholders of the Vendor;

(iv)any Consent held by the Vendor or necessary to the ownership of the
Software; or

(v)the provisions of any Contract to which the Vendor is a party or by which it
is, or any of its properties or assets are, bound; or

(b)result in the creation or imposition of any Encumbrance on any of the
Software.

 

 

(7)                                        Regulatory and Contractual Consents.
To the knowledge of the Vendor, there is no requirement to make any filing with,
give any notice to or obtain any Consent from any Regulatory Authority as a
condition to the lawful consummation of the Transaction. There is no requirement
under any Contract to which the Vendor is a party or by which the Vendor is
bound to make any filing with, give any notice to, or to obtain the Consent of,
any party to such Contract relating to the Transaction.

(8)                                        Compliance with Laws. The Vendor has
complied, in all material respects, with all Laws applicable to the Software.

(9)                                        Full Disclosure. No representation or
warranty by the Vendor in this Agreement and no statement contained in any
certificate or other document furnished or to be furnished to the Purchaser
pursuant to this Agreement contains any untrue statement of a material fact, or
omits to state a material fact necessary to make the statements contained
therein, in light of the circumstances in which they are made, not misleading.

3.2Representations and Warranties of the Purchaser

The Purchaser hereby makes the following representations and warranties to the
Vendor and acknowledges that the Vendor is relying on such representations and
warranties in entering into this Agreement and completing the Transaction:

(1)                                        Incorporation and Existence. The
Purchaser has been duly incorporated and organized and is a valid and subsisting
company under the laws of the State of Nevada, and is duly qualified to carry on
business in the State of Nevada and in each other jurisdiction, if any, wherein
the carrying out of the activities contemplated makes such qualifications
necessary.

(2)                                        Capitalization. The Purchaser’s
authorized capital consists of 500,000,000 shares of common stock with par value
$0.001 of which 28,009,000 shares of common stock are issued and outstanding as
of the date of this Agreement. There are no agreements currently in effect that
grant any individual or entity the right to receive any securities of the
Purchaser obligate the Purchaser to issue any securities now or at some date in
the future. There are no outstanding options and warrants applicable to the
Purchaser’s securities. No other securities of the Purchaser are authorized,
issued, or outstanding and as of the Closing, there will be no other outstanding
options, warrants, agreements, contracts, calls, commitments or demands of any
character, preemptive or otherwise relating to any of the securities of the
Company, and there will be no outstanding security of any kind convertible into
the Company’s securities other than those that may be issuable to the Vendor
option partial or whole exercise of the Note. All of the issued and outstanding
shares in the capital of the Purchaser are validly issued, fully paid, and
non-assessable and there are no voting trust agreements or other contracts,
agreements or arrangements restricting or affecting voting or dividend rights or
transferability with respect to those shares, other than those restrictions
imposed by applicable securities laws.

(3)                                        Reporting Issuer. The Purchaser is a
reporting issuer in good standing with the U.S. Securities & Exchange
Commission. The Purchaser is not in material default under the Securities Laws
applicable to it. No orders suspending the sale of any securities issued by the
Purchaser have been issued by any Regulatory Authority, and no proceedings for
such purpose are pending or, to the knowledge of the Purchaser, threatened.

(4)                                        Validity of Agreement.

(a)The Purchaser has all necessary corporate power to own the Software. The
Purchaser has all necessary corporate power to enter into and perform its
obligations under this Agreement and any other agreements or instruments to be
delivered or given by it pursuant to this Agreement.

 

 

(b)The execution, delivery and performance by the Purchaser of this Agreement
and the consummation of the Transaction have been duly authorized by all
necessary corporate action on the part of the Purchaser.

(c)This Agreement or any other agreements entered into pursuant to this
Agreement to which the Purchaser is a party constitute legal, valid and binding
obligations of the Purchaser, enforceable against the Purchaser in accordance
with their respective terms, except as enforcement may be limited by bankruptcy,
insolvency and other laws affecting the rights of creditors generally and except
that equitable remedies may be granted only in the discretion of a court of
competent jurisdiction.

(5)                                        No Violation. The execution and
delivery of this Agreement by the Purchaser, the consummation of the Transaction
and the fulfilment by the Purchaser of the terms, conditions and provisions
hereof will not (with or without the giving of notice or lapse of time, or
both):

(a)contravene or violate or result in a breach or a default under or give rise
to a right of termination, amendment or cancellation or the acceleration of any
obligations of the Purchaser, under:

(i)any applicable Law;

(ii)any judgment, order, writ, injunction or decree of any Regulatory Authority
having jurisdiction over the Purchaser;

(iii)the Articles of Incorporation, or any resolutions of the board of directors
or shareholders of the Purchaser;

(iv)any Consent held by the Purchaser; or

(v)the provisions of any Contract to which the Purchaser is a party or by which
it is, or any of its properties or assets are, bound.

(6)                                        Brokers. The Purchaser has not
engaged any broker or other agent in connection with the Transaction and,
accordingly, there is no commission, fee or other remuneration payable to any
broker or agent who purports or may purport to have acted for the Purchaser.

(7)                                        Consents. There is no requirement for
the Purchaser to make any filing with, give any notice to or obtain any Consent
from any Regulatory Authority as a condition to the lawful consummation of the
Transaction.

(8)                                        Consideration Shares. Any Shares
issued pursuant to the Note will, upon issue and delivery, be validly issued as
fully-paid and non-assessable shares in the capital of the Purchaser, free of
all restrictions on trading other than those required by applicable securities
law.

(9)                                        Public Disclosure. The Purchaser has
filed all forms, reports, documents and information required to be filed by it
pursuant to applicable securities laws or otherwise, or pursuant to applicable
securities regulatory authorities (the "Disclosure Documents"). As of the time
the Disclosure Documents were filed with the applicable securities regulators
and on EDGAR: (i) each of the Disclosure Documents complied in all material
respects with the requirements of the applicable securities laws; and (ii) none
of the Disclosure Documents contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

 

 

(10)                                    Financial Statements. The financial
statements of the Purchaser contained in the Disclosure Documents: (i) complied
as to form in all material respects with the published rules and regulations
under the applicable securities laws; (ii) were reported in accordance with
United States generally accepted accounting principles or International
Financial Reporting Standards, as the case may be; and (iii) present fairly the
consolidated financial position of the Purchaser as of the respective dates
thereof and the consolidated results of operations of the Purchaser for the
periods covered thereby.

(11)                                    Material Change/Material Fact. There is
no "material fact" or "material change" (as those terms are defined in
applicable securities legislation) in the affairs of the Purchaser that has not
been generally disclosed to the public.

3.3Survival of Covenants, Representations and Warranties of the Vendor

To the extent that they have not been fully performed at or prior to the Closing
Time, and unless otherwise provided, the covenants, representations and
warranties of the Vendor contained in this Agreement and any agreement,
instrument, certificate or other document executed or delivered pursuant to this
Agreement shall survive the Closing and shall continue for the benefit of the
Purchaser for a period of two years notwithstanding such Closing, nor any
investigation made by or on behalf of the Purchaser or any knowledge of the
Purchaser, except that the representations and warranties set out in Section
3.1(1) to and including 3.1(4) and the corresponding representations and
warranties set out in the certificates to be delivered pursuant to Section 6.1,
shall survive the Closing and continue in full force and effect without
limitation of time.

3.4Survival of Covenants, Representations and Warranties of the Purchaser

To the extent that they have not been fully performed at or prior to the Closing
Time, and unless otherwise provided, the covenants, representations and
warranties of the Purchaser contained in this Agreement and in any agreement,
instrument, certificate or other document delivered pursuant to this Agreement
shall survive the Closing and shall continue for the benefit of the Vendor for a
period of two years notwithstanding such Closing, nor any investigation made by
or on behalf of the Vendor or any knowledge of the Vendor, except that the
representations and warranties set out in Sections 3.2(1) and 3.2(4), and the
corresponding representations and warranties set out in the certificates to be
delivered pursuant to Section 6.2, shall survive the Closing and shall continue
in full force and effect without limitation of time.

Article 4– COVENANTS

4.1Maintenance of Corporate Status

Prior to Closing and for a period of a least 24 months after the Closing Date,
the Purchaser shall use its commercially reasonable efforts to remain a
corporation validly subsisting under the laws of its jurisdiction of existence,
licensed, registered or qualified as a foreign corporation in all jurisdictions
where the character of its properties owned or leased or the nature of the
activities conducted by it make such licensing, registration or qualification
necessary and shall carry on its business in the ordinary course and in
compliance in all material respects with all applicable laws, rules and
regulations of each such jurisdiction.

4.2Due Diligence Review

The Vendor shall make available to the Purchaser upon execution of this
Agreement any and all files, documents, records or other information in its
possession relating to the Software that may be of use to the Purchaser in
conducting a due diligence review. The Vendor shall also use their best efforts
to obtain for the Purchaser such additional other records or information as
reasonably requested by the Purchaser for purposes of assessing the Software.

Article 5

 

 

– Conditions

5.1Mutual Conditions Precedent

The respective obligations of the parties hereto to consummate the transactions
contemplated hereby are subject to the satisfaction, on or prior to the Closing
Time, of the Purchaser and the Vendor having entered into the Note.

5.2Conditions to the Obligations of the Purchaser

Notwithstanding anything herein contained, the obligation of the Purchaser to
complete the transactions provided for herein will be subject to the fulfillment
of the following conditions at or prior to the Closing Time:

(a)The representations and warranties of the Vendor contained in this Agreement
shall be true and accurate on the date hereof and at the Closing Time with the
same force and effect as though such representations and warranties had been
made as of the Closing Time (regardless of the date as of which the information
in this Agreement or in any Schedule or other document made pursuant hereto is
given).

(b)The Vendor shall have complied with all covenants and agreements herein
agreed to be performed or caused to be performed by them at or prior to the
Closing Time.

(c)The Vendor shall have delivered to the Purchaser a certificate in a form
satisfactory to the Purchaser confirming that the facts with respect to each of
the representations and warranties of the Vendor are as set out herein and
remain true at the Closing Time and that the Vendor has performed each of the
covenants required to be performed by it hereunder.

(d)No order, decision or ruling of any court, tribunal or regulatory authority
having jurisdiction will have been made, and no action or proceeding will be
pending or threatened which, in the opinion of counsel to the Purchaser, is
likely to result in an order, decision or ruling:

(i)to disallow, enjoin, prohibit or impose any limitations or conditions on the
Transaction or the transactions contemplated hereby; or

(ii)to impose any limitations or conditions which may have an adverse effect on
the Software.

(e)All consents, approvals authorizations of any governmental or regulator
authority or person whose consent to the Transaction is required to be obtained
in order to carry out the transactions contemplated hereby in compliance with
all laws and agreements binding upon the parties hereto will have been obtained.

The conditions contained in this Section 5.2 are inserted for the exclusive
benefit of the Purchaser and may be waived in whole or in part by the Purchaser
at any time. The Vendor acknowledges that the waiver by the Purchaser of any
condition or any part of any condition will constitute a waiver only of such
condition or such part of such condition, as the case may be, and will not
constitute a waiver of any covenant, agreement, representation or warranty made
by the Vendor herein that corresponds or is related to such condition or such
part of such condition, as the case may be. If any of the conditions contained
in this Section 5.2 are not fulfilled or complied with in all material respects
as herein provided, the Purchaser may, at or prior to the Closing Time at its
option, rescind this Agreement by notice in writing

 

 

to the Vendor and in such event the Purchaser will be released from all
obligations hereunder and, unless the condition or conditions which have not
been fulfilled are reasonably capable of being fulfilled or caused to be
fulfilled by the Vendor, then the Vendor will also be released from all
obligations hereunder.

5.3 Conditions to the Obligations of the Vendor

Notwithstanding anything herein contained, the obligations of the Vendor to
complete the transactions provided for herein will be subject to the fulfillment
of the following conditions at or prior to the Closing Time:

(a)The representations and warranties of the Purchaser contained in this
Agreement or in any documents delivered in order to carry out the transactions
contemplated hereby will be true and accurate on the date hereof and at the
Closing Time with the same force and effect as though such representations and
warranties had been made as of the Closing Time (regardless of the date as of
which the information in this Agreement or any such Schedule or other document
made pursuant hereto is given).

(b)The Purchaser shall have complied with all covenants and agreements herein
agreed to be performed or caused to be performed by it at or prior to the
Closing Time.

(c)The Purchaser shall have delivered to the Vendor a certificate confirming
that the facts with respect to each of the representations and warranties of the
Purchaser are as set out herein at the Closing Time and that the Purchaser has
performed each of the covenants required to be performed by it hereunder.

(d)There shall have been no material adverse change in the business of the
Purchaser.

(e)No order, decision or ruling of any court, tribunal or regulatory authority
having jurisdiction will have been made, and no action or proceeding will be
pending or threatened which, in the opinion of counsel to the Vendor, is likely
to result in an order, decision or ruling:

(i)       to disallow, enjoin, prohibit or impose any limitations or conditions
on the Transaction or the transactions contemplated hereby; or

(ii)       to impose any limitations or conditions which may have an adverse
effect on the business of the Purchaser.

(f)All consents, approvals and authorizations of any governmental or regulatory
authority or person whose consent to the Transaction is required to be obtained
in order to carry out the transactions contemplated hereby in compliance with
all laws and agreements binding upon the parties hereto will have been obtained.

(g)The Purchaser shall issue and deliver to the Vendor the Note in compliance
with all applicable securities laws.

The conditions contained in this Section 5.3 hereof are inserted for the
exclusive benefit of the Vendor and may be waived in whole or in part by the
Vendor at any time. The Purchaser acknowledges that the waiver by the Vendor of
any condition or any part of any condition will constitute a waiver only of such
condition or such part of such condition, as the case may be, and will not
constitute a waiver of any covenant, agreement, representation or warranty made
by the Vendor herein that corresponds or is related to such condition or such
part of such condition, as the case may be. If any of the conditions contained
in this Section 5.3 hereof are not fulfilled or complied with as herein
provided, the Vendor may, at or prior

 

 

to the Closing Time at its option, rescind this Agreement by notice in writing
to the Purchaser and in such event the Vendor will be released from all
obligations hereunder and, unless the condition or conditions which have not
been fulfilled are reasonably capable of being fulfilled or caused to be
fulfilled by the Purchaser, then the Purchaser will also be released from all
obligations hereunder.

Article 6–CLOSING

6.1Vendor Deliveries

At the Closing Time, the Vendor shall deliver to the Purchaser the following in
form and substance satisfactory to the Purchaser:

(a)the certificate of the Vendor contemplated in Section 5.2;

(b)certified copy of the resolution of the directors and the shareholders of the
Vendor authorizing the execution and delivery of this Agreement and the
performance by the Vendor of the terms of the Agreement; and

(c)all documentation and other evidence reasonably requested by the Purchaser in
order to establish the due authorization and consummation of the Transaction,
including the taking of all corporate proceedings by the boards of directors and
shareholders of the Vendor required to effectively carry out the obligations of
the Vendor pursuant to this Agreement.

6.2Purchaser Deliveries

At the Closing Time, the Purchaser shall deliver to the Vendor the following in
form and substance satisfactory to the Vendor:

(a)the certificate of the Purchaser contemplated in Section 3.4;

(b)a bank draft, certified check, or other form of payment acceptable to the
Vendor for $25,000;

(c)the executed Note;

(d)a certified copy of the resolution of the directors of the Purchaser
authorizing the execution and delivery of this Agreement and the performance by
the Purchaser of the terms of the Agreement including without limitation the
execution of the Note; and

(e)all documentation and other evidence reasonably requested by the Vendor in
order to establish the due authorization and consummation of the Transaction,
including the taking of all corporate proceedings by the boards of directors and
shareholders of the Purchaser required to effectively carry out the obligations
of the Purchaser pursuant to this Agreement.

6.3Post-Closing Obligation

Forthwith following the date (“Completion Date”) that the Purchaser pays the
entire Purchase Price and all Accrued Interest to the Vendor, the Vendor shall
deliver an executed bill of sale to the Purchaser dated as of the Completion
Date relating to the Software purchase contemplated by this Agreement pursuant
to which the Vendor sells, assigns and transfer to the Purchaser a 100%
undivided interest in the Software, free and clear of all Encumbrances
whatsoever.

 

 

6.4Place of Closing

The Closing shall take place at the Closing Time at the offices of the Purchaser
or at such other place as the Purchaser and the Vendor may agree upon in
writing.

Article 7– INDEMNIFICATION

 

7.1Purchaser Indemnity

The Purchaser will indemnify, defend, and hold harmless the Vendor from,
against, for, and in respect of any and all Losses asserted against, relating
to, imposed upon, or incurred by the Vendor by reason of, resulting from, based
upon or arising out of (i) any misrepresentation, misstatement or breach of
warranty of the Purchaser contained in or made pursuant to this Agreement or any
certificate or other instrument delivered pursuant to this Agreement; or (ii)
the breach or partial breach by the Purchaser of any covenant or agreement of
the Purchaser made in or pursuant to this Agreement or any certificate or other
instrument delivered pursuant to this Agreement.

 

7.2Vendor Indemnity

 

The Vendor will indemnify, defend, and hold harmless the Purchaser from,
against, for, and in respect of any and all Losses asserted against, relating
to, imposed upon, or incurred by the Purchaser by reason of, resulting from,
based upon or arising out of (i) any misrepresentation, misstatement or breach
of warranty of Vendor contained in or made pursuant to this Agreement or any
certificate or other instrument delivered pursuant to this Agreement; or (ii)
the breach or partial breach by the Vendor of any covenant or agreement of the
Vendor made in or pursuant to this Agreement or any certificate or other
instrument delivered pursuant to this Agreement.

Article 8- ARBITRATION

8.1Reasonable Commercial Efforts to Settle Disputes

If any controversy, dispute, claim, question or difference (a "Dispute") arises
with respect to this Agreement or its performance, enforcement, breach,
termination or validity, the Parties to the Dispute will use all commercially
reasonable efforts to settle the Dispute. To this end, they will consult and
negotiate with each other in good faith and understanding of their mutual
interests to reach a just and equitable solution satisfactory to all such
Parties.

8.2Arbitration

Except as is expressly provided in this Agreement, if the Parties do not reach a
solution pursuant to Section 8.1 within a period of 15 Business Days following
the first notice of the Dispute by any Party to the other party(ies) to the
Dispute, then upon written notice by any Party to the other party(ies) to the
Dispute, the Dispute will be submitted to binding arbitration in accordance with
the provisions of the American Arbitration Association in accordance with its
then-current rules. The arbitration demand and counterclaim(s) must contain a
clear and concise statement of the Dispute. The respondent’s answer and any
counterclaims must be filed within 20 calendar days of service of the demand. In
connection with any arbitration proceeding, each party must submit any dispute
or claim which would constitute a compulsory counterclaim (as defined by Rule 13
of the Federal Rules of Civil Procedure) in the arbitration. Any such claim
which is not submitted or filed as described hereinabove will be forever barred
and must be considered waived. Judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.

Article 9

 

 

– GENERAL

9.1Confidentiality

The Purchaser covenants and agrees that, except as otherwise authorized by the
Vendor and until the Closing, neither the Purchaser nor its representatives,
agents or employees will disclose to third parties, directly or indirectly, any
confidential information or confidential data relating to the Vendor or the
Business discovered or received by the Purchaser or its representatives, agents
or employees as a result of the Vendor making available to the Purchaser and its
representatives, agents or employees the information requested by them in
connection with the Transaction.

9.2Notices

(1)                                        Any notice or other communication
required or permitted to be given hereunder shall be in writing and shall be
delivered in person, transmitted by facsimile or similar means of recorded
electronic communication or sent by registered mail, charges prepaid, addressed
as follows:

(a)if to the Vendor:

 

A & S Holdings, Inc.
320 North Nellis Boulevard, Suite A3-146

Las Vegas, NV 89110

Email: mebsc@shaw.ca

(b)if to the Purchaser:

Quantum Business Strategies Inc.
1260 North Sloan,
Las Vegas, NV 89110
Attention: Holly Roseberry
Email: nana2plus@gmail.com

(2)                                        Any such notice or other
communication shall be deemed to have been given and received on the day on
which it was delivered or transmitted (or, if such day is not a Business Day, on
the next following Business Day) or, if mailed, on the third Business Day
following the date of mailing; provided, however, that if at the time of mailing
or within three Business Days thereafter there is or occurs a labor dispute or
other event that might reasonably be expected to disrupt the delivery of
documents by mail, any notice or other communication hereunder shall be
delivered or transmitted by means of recorded electronic communication as
described.

(3)                                        Any Party may at any time change its
address for service from time to time by giving notice to the other Parties in
accordance with this Section 9.3.

9.3Public Announcements and Disclosure

The Parties shall consult with each other before issuing any press release or
making any other public announcement with respect to this Agreement or the
Transaction and, except as required by any applicable Law or stock exchange
having jurisdiction, no Party shall issue any such press release or make any
such public announcement without the prior written consent of the others, which
consent shall not be unreasonably withheld or delayed. Prior to any such press
release or public announcement, none of the Parties shall disclose this
Agreement or any aspect of the Transaction except to its board of directors, its
senior management, its legal, accounting, financial or other professional
advisors, any financial institution contacted by it with respect to any
financing required in connection with the Transaction and counsel to such
institution, or as may be required by any applicable Law or stock exchange
having jurisdiction.

 

 

9.4Assignment

The rights of the Purchaser hereunder are not assignable without the written
consent of the Vendor. The rights of the Vendor hereunder are not assignable
without the written consent of the Purchaser.

9.5Commercially Reasonable Efforts

The Parties acknowledge and agree that, for all purposes of this Agreement, an
obligation on the part of any Party to use its "commercially reasonable efforts"
to obtain any waiver, Consent or other document shall not require such Party to
make any payment to any person for the purpose of procuring the same, other than
payments for amounts due and payable to such person, payments for incidental
expenses incurred by such person and payments required by any applicable law or
regulation.

9.6Expenses

Unless otherwise provided, each of the Vendor and the Purchaser shall be
responsible for the expenses (including fees and expenses of legal advisers,
accountants and other professional advisers) incurred by them, respectively, in
connection with the negotiation and settlement of this Agreement and the
completion of the Transaction. In the event of termination of this Agreement,
the obligation of each Party to pay its own expenses will be subject to any
rights of such Party arising from a breach of this Agreement by another Party.

9.7Further Assurances

Each of the Parties shall promptly do, make, execute, deliver, or cause to be
done, made, executed or delivered, all such further acts, documents and things
as the other Parties may reasonably require from time to time after Closing at
the expense of the requesting Party for the purpose of giving effect to this
Agreement and shall use reasonable efforts and take all such steps as may be
reasonably within its power to implement to their full extent the provisions of
this Agreement.

9.8Entire Agreement

This Agreement, including all Schedules, constitutes the entire agreement
between the Parties with respect to the subject matter and supersedes all prior
agreements, understandings, negotiations and discussions, whether written or
oral. There are no conditions, covenants, agreements, representations,
warranties or other provisions, express or implied, collateral, statutory or
otherwise, relating to the subject matter except provided in this Agreement. No
reliance is placed by any Party on any warranty, representation, opinion, advice
or assertion of fact made by any Party or its directors, officers, employees or
agents, to any other Party or its directors, officers, employees or agents,
except to the extent that it has been reduced to writing and included in this
Agreement.

9.9Waiver, Amendment

Except as expressly provided in this Agreement, no amendment or waiver of this
Agreement shall be binding unless executed in writing by the Party to be bound.
No waiver of any provision of this Agreement shall constitute a waiver of any
other provision, nor shall any waiver of any provision of this Agreement
constitute a continuing waiver unless otherwise expressly provided.

9.10Rights Cumulative

The rights and remedies of the Parties are cumulative and not alternative.

 

 

9.11Counterparts

This Agreement may be executed in any number of counterparts, and/or by
facsimile or e-mail transmission of Adobe Acrobat files, each of which shall
constitute an original and all of which, taken together, shall constitute one
and the same instrument. Any Party executing this Agreement by fax or Adobe
Acrobat file shall, immediately following a request by any other Party, provide
an originally executed counterpart of this Agreement provided, however, that any
failure to so provide shall not constitute a breach of this Agreement.

IN WITNESS WHEREOF this Agreement has been executed by the Parties.

QUANTUM BUSINESS STRATEGIES INC.





Per:   /s/ Holly Roseberry     Holly Roseberry President



A & S HOLDINGS, INC.

 

Per:   /s/ Mehboob Charania     Mehboob Charania President

 

 

 

Schedule A

 

 

 

 

 

VALUATION REPORT

 

 

 

 

SCHEDULE B

CONVERTIBLE NOTE

 

 

 